Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Amend Claim 29, delete “48”, insert –28—
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art Chou (WO 2011/005882) fails to teach . a first gas detection system including a first sample conditioner with a first pre-concentrator, a first external preconcentrator, or both, fluidly coupled to a first gas sensor, the first gas sensor having a first gas specificity and a first response time; a second gas detection system including a second sample conditioner with a second pre-concentrator, a second external pre-concentrator, or both, fluidly coupled to a second gas sensor, the second gas sensor having a second gas specificity and a second response time, wherein the first gas specificity is different than the second gas specificity, the first response time is different than the second response time, or both the first gas specificity and the first response time are different than the second gas specificity and the second response time; a readout and .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273.  The examiner can normally be reached on M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JYOTI NAGPAUL/Primary Examiner, Art Unit 1798